Citation Nr: 0306069	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May to November 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In April 2002, the veteran had a video conference before the 
undersigned Veterans Law Judge.

In September 2002, the undersigned Veterans Law Judge 
determined that additional development of the record was 
necessary.  Pursuant to that determination, the Board 
requested records from private health care providers 
identified by the veteran.  That development has now been 
completed, and the case is ready for further appellate 
action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in August 1995, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for heart disease.

2.  Evidence associated with the record since the RO's August 
1995 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for heart disease.  




CONCLUSIONS OF LAW

1.  The RO's August 1995 decision, which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for heart disease, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2002).  

2.  The criteria to reopen the claim of entitlement to 
service connection for heart disease have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material.  66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156.  Those changes 
however, are only effective for claims filed on or after 
August 29, 2001. 66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a).  
Inasmuch as the veteran's claim was filed before that date, 
the changes with respect to new and material evidence are not 
applicable in this case.

By virtue of information sent to the veteran in the statement 
of the case (SOC) and in a February 2001 letter, the veteran 
and his representative were notified of evidence necessary to 
substantiate the claim of entitlement to service connection 
for heart disease.  Indeed, the SOC sets forth the provisions 
of the enabling regulations applicable to the VCAA, i.e. 
38 C.F.R. § 3.159.  Those provisions informed the veteran of 
what evidence and information VA would obtain for him, with 
specific references to such materials as government reports 
and medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example in October 
2000 and February 2001, the RO informed the veteran of the 
types of evidence which could help substantiate his claim, as 
well as the meaning and importance of new and material 
evidence.  In February and March 2001, it requested that the 
veteran identify health care providers/facilities who may 
have such evidence.  In March 2001, the RO requested that the 
Dayton VAMC provide the veteran's records which reflected 
treatment from January 2000 to the present.  In January 2003, 
the Board requested that the veteran provide information with 
respect to health care providers who had reportedly treated 
the veteran since 1949.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  It appears that all relevant evidence identified by 
the veteran has been obtained and associated with the claims 
folder.  Such evidence is noted below.  Indeed, the veteran 
has not identified any outstanding evidence (which has not 
been sought by the VA) which could be used to support his 
claim.  Accordingly, there is no need for further development 
of the evidence in order to meet the requirements of the 
VCAA.  



II.  Facts and Analysis

The veteran seeks service connection for heart disease.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for heart disease.  The RO has denied that claim on several 
occasions, the last time in August 1995.  Relevant evidence 
on file at that time consisted of a school health record 
covering the period from 1965 to 1966; medical records from a 
private health care provider, reflecting the veteran's 
treatment from January 1970 through December 1992; the 
veteran's service medical records; records from Good 
Samaritan Hospital, reflecting treatment in February 1986; 
records from Lima Memorial Hospital, reflecting treatment 
from February 1986 through June 1988; records from St. Rita's 
Medical Center, reflecting treatment from April 1991 through 
April 1993; records from Ohio State University Hospital, 
reflecting treatment from May through June 1991; records from 
the VA Medical Center (MC) in Dayton, Ohio, reflecting 
treatment from January through October 1993; records from the 
Social Security Administration; a report from S.D.M., M.D., 
dated in July 1993; and the report of a November 1994 VA 
general medical examination.  

The evidence of record, which was on file in August 1995, 
shows that the veteran had heart disease prior to service and 
that due to such disability, he had been rejected for service 
prior to his entry in May 1970.  It also shows that in 
November 1970, after approximately seven months of active 
duty, he was medically discharged, due to rheumatic heart 
disease with mitral valve insufficiency.  Although the 
veteran was treated for complaints of chest pain during 
service, there was no competent evidence that that he had had 
a heart attack or that his pre-existing heart disease had 
undergone an increase in the underlying pathology.  Indeed, 
during his Medical Board examination in October 1970, an 
electrocardiogram was within normal limits.  In fact, there 
were no further recorded complaints of chest pain until June 
1983.  Moreover, there was no competent evidence, dated after 
his discharge from service, showing any nexus between his 
heart disease and service.  Accordingly, service connection 
was denied.  The veteran was notified of that decision, as 
well as his appellate rights, however, a notice of 
disagreement was not received with which to initiate the 
appellate process.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (1995).  Accordingly, that decision became final 
based on the law and regulations then in effect.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.1103 (1995).  The veteran 
now requests that his claim of entitlement to service 
connection for heart disease be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. 
§ 7105. The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence is evidence not previously submitted to agency 
decision makers.  Material evidence , which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence added to the claims folder, since the RO's 
August 1995 decision consists of a duplicate school health 
record from 1965 - 1966; duplicates of selected service 
medical records; records from the files of J.W.S., M.D., 
reflecting treatment from February through June 1986; records 
from the files of Lima Memorial Hospital, reflecting 
treatment from February 1986 through January 2001; records 
from the files of St. Rita's Medical Center, reflecting 
treatment from April 1991 through February 2001; records from 
the files of A..M.S., M.D., primarily Medicare Summary 
Notices, reflecting treatment from April 1991 through January 
2001; records from the files of W.T.W., M.D., reflecting 
treatment from April 1991 through October 2002; records from 
the Dayton VAMC, reflecting treatment from August 1998 
through December 2000; a statement from the veteran's aunt, 
dated in March 2001; a statement from W.T.W., M.D., dated in 
April 2002; and the transcript of the veteran's video 
conference held in April 2002.

While some of the additional evidence is new in the sense 
that it was not previously before VA decision makers, much is 
duplicative of that which was on file at the time of the RO's 
August 1995 rating action.  Moreover, the additional evidence 
reveals no more than was previously known.  It continues to 
show that the veteran's heart disease existed prior to 
service and that it exists currently.  It does not, however, 
fill any of the deficits in the evidence which existed in 
August 1995.  That is, it does not show a nexus between the 
veteran's heart disease and service.  More specifically, it 
does not show that the pre-existing heart disease under went 
any increase in disability during the veteran's active duty.  
Although Dr. W. stresses that the veteran should not have 
been accepted for service, such an argument is not 
dispositive.  The fact that the veteran was expeditiously 
discharged after approximately seven months of active duty 
recognizes that he was unfit for service.  The critical 
factor is whether there was any increase in the underlying 
heart pathology during service.  Even when considered with 
evidence previously on file, there is simply no evidence of 
such an increase.  The only reports to the contrary come from 
the veteran and his aunt (See, e.g., video conference 
transcript at page 6).  Although they report that he had a 
heart attack in service, there remains no competent evidence 
to support their assertions.  Moreover as lay persons, they 
are not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, their 
contentions, without more, are not sufficient to reopen the 
claim for service connection.

In light of the foregoing, the additional evidence is not new 
and material, and as such, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
heart disease.  Accordingly, the claim is not reopened, and 
the appeal is denied.
ORDER

New and material evidence not having been received, the 
request to reopen the claim of entitlement to service 
connection for heart disease is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

